Citation Nr: 0420446	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a back disorder, 
claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
June 1971, which included a tour of duty in the Republic of 
Vietnam from July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the RO, 
which found that no new and material evidence had been 
received to reopen a claim of service connection for PTSD, 
and denied a claim of service connection for a back disorder.  
While the appeal initially included a claim of service 
connection for skin disorders of the feet and groin, service 
connection for mycotic infection, tinea cruris and tinea 
pedis was granted in an April 2004 RO rating decision.  The 
skin claims are not on appeal as the veteran was given notice 
that the RO's action represented a "total grant of the 
benefits sought on appeal" for that issue.  

The present appeal was remanded at the Board in October 2000 
for development which was completed.  In June 2003, the Board 
found that new and material evidence had been submitted to 
reopen a claim of service connection for PTSD, and the 
reopened claim was remanded for necessary development, which 
has been completed.  

The sworn testimony was obtained of the veteran and his 
spouse by the undersigned Acting Veterans Law Judge in a 
video conference hearing conducted in November 2001, a 
transcript of which is on file.  

The Board regrets the necessity of another Remand in this 
case with regard to the issue of service connection for a 
back disorder.  However, binding judicial precedents requires 
further notice and procedural development with regard to that 
claim.  Accordingly, this claim is addressed in the REMAND 
portion of the decision below, and its REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  Many, if not all, of the veteran's claimed in-service 
PTSD stressors do not relate to combat with the enemy on the 
part of the veteran, and the evidence of record does not 
establish that the veteran had combat with the enemy while in 
the Republic of Vietnam.  

2.  There is no independent evidence of record which 
corroborates any of the veteran's claimed in-service 
stressors.  

3.  The evidence does not include a diagnosis of PTSD which 
is based upon any verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
and 4.125 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), with implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), is 
applicable to the claims on appeal, including the claim of 
entitlement to service connection for PTSD, which is 
adjudicated on the merits herein.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as pertains to the claim of 
service connection for PTSD, and that the Board's decision to 
proceed in adjudicating the PTSD claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, service connection for PTSD was initially 
denied in an August 1994 RO rating decision, which became 
final.  The veteran filed a petition to reopen a claim of 
service connection for PTSD in September and November 1998, 
which the RO denied in an April 1999 rating decision.  The 
Board remanded the matter in October 2000, and notice of VCAA 
was issued in February 2001 as to claims no longer on appeal.  
The salient point is that the Board reopened the claim of 
service connection for PTSD in June 2003, remanding the 
reopened claim of service connection for PTSD for necessary 
development.  In September 2003, the RO issued the veteran 
notice of the sort of evidence which was necessary to allow 
the claim of service connection for PTSD.  The RO's September 
2003 letter included notice of VA's duty to assist and other 
VCAA responsibilities, and was specific to the PTSD claim on 
the merits.  The Board is of the opinion that the September 
2003 letter is in compliance with VCAA, and since this action 
was initiated prior to any adjudication of the reopened PTSD 
claim, the timing of the September 2003 notice comports with 
the CAVC's holding in Pelegrini, supra. 

Specifically, the September 2003 VA duty to assist letter 
advised the veteran of his need to identify or submit 
verifiable facts and circumstances regarding PTSD stressor 
events, so as to allow for verification of his claimed 
stressor events-the central issue on appeal, since a VA 
diagnosis of PTSD was already recognized by the Board in June 
2003 (the basis for reopening the claim).  The veteran's 
September 2003 reply is of record, but failed to provide the 
sort of detailed and verifiable information.  

The RO's September 2003 letter requested all information the 
veteran had regarding his claimed PTSD stressors, and the RO 
provided the veteran with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claim.  There is no report of contact to 
indicate that he called with any question regarding this 
notice-no reply is of record.  In this regard, it must be 
noted that in a January 2000 statement, as well as with both 
prior and subsequent statements, the veteran had already 
advised the RO that his treatment for PTSD had been limited 
to VA facilities previously identified, and that no 
additional evidence was available than those records already 
obtained.  

Additionally, consistent with the duty to assist, the sworn 
testimony of the veteran and his spouse was obtained by the 
undersigned Acting Veterans Law Judge in November 2001, a 
transcript of which is on file and has been reviewed on 
appeal.  Additionally, the RO scheduled the veteran for a VA 
PTSD examination in May 2003.  

Once the above was completed, the RO denied the previously 
reopen claim of service connection for PTSD on the merits in 
an April 2004 supplemental statement of the case (SSOC), 
notice of which was issued in early May 2004.  The decision 
and notice advised the veteran of the evidence considered and 
the reasons and bases for the denial of his claim of service 
connection for PTSD.  The RO's SSOC included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
positive and negative evidence of record, including the 
finding that the veteran had no combat in service, and that 
his diagnosis of PTSD is not based upon any verified PTSD 
stressor.  No specific response is of record as to the bases 
of the denial.  

Given the above notice and development, it is reasonable for 
the Board to conclude that VA has made every reasonable 
effort to identify and obtain all relevant records in support 
of the veteran's PTSD claim, and that no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, the record indicates that the 
veteran was given sufficient opportunity to supply sufficient 
stressor verification information to support his claim.  
Having failed to do so, the Board must conclude that there is 
adequate information on file in which to adjudicate the claim 
of PTSD on appeal.  Neither the veteran nor his 
representative has identified additionally available evidence 
relevant to the central issue on appeal-the circumstances of 
the veteran's claimed PTSD stressors in Vietnam.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims"); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  


Criteria for Service Connection in General

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Moreover, that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment. 
Id.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A lay person is competent to testify only as to observable 
symptoms, but not diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one which a layperson's 
observations is competent.  See Savage, 10 Vet. App. at 495-
97.

Service Connection for PTSD

The elements required to establish a claim of service 
connection require: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV), 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  (Emphasis added).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, the CAVC has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996). Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor. Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
veteran claimant).  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Analysis

The veteran served in the Republic of Vietnam from July 8, 
1970 to March 27, 1971, as established by his discharge 
documents.  

The veteran asserts that he has PTSD due to several incidents 
while in the Republic of Vietnam.  In statements of April 
1994, November 1998, and September 2003, as well as his Video 
Conference hearing in November 2001, the veteran describes 
these stressors as: being subjected to enemy sniper gun and 
mortar fire while onboard the supply boat "Mondoro" or 
"Morocco, Monodro" on various rivers in Vietnam, including 
an incident near Tan-An while trading goods and consumables 
with locals; witnessing one man known as "[redacted]" 
being shot and killed while the veteran was sitting in a bar 
in Saigon; witnessing Vietnamese men shoot and kill a 
Vietcong soldier; being shot at while swimming in a river in 
Vietnam and seeing bullets hit the water near the veteran's 
body; and witnessing an explosion in the mess hall on 
Plantation Road in Saigon.  The veteran also asserts that he 
received treatment for headaches and stomach aches during his 
time in the Republic of Vietnam due to the above PTSD 
stressor events, and he asserts that he cut his foot during 
one of his stressor incidents, and received treatment for his 
injuries.  

Service medical records show treatment for a cut on the foot 
in July 1969, prior to his tour of duty in Vietnam from July 
8, 1970 to May 27, 1971.  Service medical records also show 
treatment for headaches and stomach pain in December 1969, 
prior to his service in the Republic of Vietnam.  

Service medical records show no complaint, treatment or 
diagnosis of PTSD or any psychiatric disorder or emotional or 
mental difficulty in service, including on examination at 
separation from service in June 1971, as well as on 
examination in April 1978 regarding post-active duty service.  
The veteran's service medical records are entirely silent for 
complaint of mental health difficulty, including nightmares, 
sleeplessness, anger, anxiety or flashbacks.  He received no 
psychiatric treatment and no diagnosis was made of any mental 
health disorder, including PTSD or anxiety of any kind, on 
separation examination in June 1971.  When filling out a 
report of medical history in April 1978, several years after 
his separation from active service, the veteran specifically 
denied any frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort-placing a hand-
written check mark next to each of the above items, and 
signing the report.  In doing so, the veteran wrote that his 
health was, "[g]ood," and he signed this medical statement 
with his signature.  The examining physician reviewed both 
his negative report of examination and the veteran's report 
of medical history and signed them both.  

A January 2002 report of the U. S. Army Records Management 
and Declassification Agency was unable to verify any of the 
veteran's PTSD stressors from the information provided.  See 
Report of USACRUR dated January 26, 2001, notice of which was 
provided the veteran in the SSOC of April 2004.  The USASCRUR 
report indicates that there are no casualty reports on file 
for a "[redacted]," and that the operational archives do 
not have a supply boat named "Mondoro" on file.  Rather, 
the USASCRUR report notes that the veteran's service 
personnel records show the veteran's unit was assigned to the 
USS Mobile, a supply vessel.  

The veteran's discharge document, DD Form 214, and verifying 
documents and personnel record, do not indicate or suggest 
any combat or personal valor on the part of the veteran; he 
has no decorations, medals, badges, citations or campaign 
ribbons from which combat may be reasonably inferred.  
Neither his discharge document nor his service personnel 
records support any inference or finding of combat on the 
part of the veteran and tend to contradict his assertions on 
appeal, as do his service medical records as noted above.  

The post-service VA medical evidence shows initial treatment 
for alcohol and drug dependency, abuse and withdrawal in 
March and April 1994.  No diagnosis of PTSD was given at that 
time, and no reference to the veteran's military service was 
made.  On VA psychiatric examination in April 1994, the 
veteran reported being depressed about "family problems."  
A diagnosis of PTSD was not given, and no reference to an 
incident of his military service was made.  

An initial diagnosis of PTSD is shown in April 1999 on VA 
outpatient treatment; at that time, the veteran reported to 
the examiner that he had a history of treatment for PTSD.  

On VA psychiatric examination in September 1999 a diagnosis 
of PTSD was given, with notation that the veteran reported a 
history of treatment for PTSD in March and April 1994, 
records that actually show, as noted above, treatment for 
poly drug abuse, dependency and withdrawal.  The examiner 
noted that the claims file was not available, and that the 
diagnosis of PTSD was subject to future scheduled psychiatric 
testing.  Notations in December 1999 indicate that the 
veteran repeatedly refused to appear for the requested VA 
psychiatric testing.  Inexplicably, no change was made in the 
diagnoses of PTSD, cannabis, cocaine and alcohol abuse.  The 
remaining VA treatment records show a continuation of 
treatment for symptoms regarding the above diagnoses, 
including PTSD.  

A diagnosis of PTSD was also noted on VA examination in May 
2003.  

The Board has carefully reviewed all of the evidence on file, 
and must first conclude that the veteran did not engage in 
combat with the enemy and is thus not entitled to the 
presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Section 1154 requires that the veteran have 
actually participated in combat with the enemy, meaning that 
he participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who may have 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  

Mere participation in a campaign is clearly not sufficient to 
establish combat.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6256, 6258 (2000).  VAOPGCPREC 12-
99 also states that no single item of evidence will be 
determinative of the combat issue, but that VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit-
of-the-doubt standard if the evidence is in equipoise.

Given the Army's January 2002 report, and the lack of any 
independent verification of any of the veteran's claimed PTSD 
stressors, the Board is not required to accept the veteran's 
statements of PTSD stressors as accurate, or to grant service 
connection for PTSD.  Rather, "[t]he BVA has the duty to 
assess the credibility and weight to be given the evidence."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied, 1 Vet. App. 406 (1991)).  Given the 
lack of credible supporting information as required by 
§ 3.304(f), the Board finds that the greater weight of the 
evidence is against the veteran's claim of service 
connection.  

The salient point in this case is that the veteran has failed 
to provide verifiable information so as to allow the 
verification of his PTSD stressors, and there is no 
independent evidence of record that corroborates any of the 
veteran's claimed in-service stressors.  Since he is not 
shown to have had any combat, his stressor statements need 
not be accepted without credible supporting evidence.  With 
no verification of any one PTSD stressor, the Board finds 
that the veteran is not entitled to any of the presumptions 
under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); VAOPGCPREC 
12-99, published at 65 Fed. Reg. 6256, 6258 (2000).  

While the veteran is shown to have been diagnosed with PTSD, 
without a verified stressor the claim must be denied since 
diagnoses of PTSD are of little probative value when based 
upon an unverified stressor furnished by a non-combat 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  This 
is particularly applicable in the instant case on appeal, 
where the earliest diagnoses of PTSD of record were based 
upon the veteran's inaccurate reports of prior treatment, 
saying he had received treatment for PTSD, when, if fact, he 
had not.  While later records show a diagnosis of PTSD, these 
are based upon the veteran's reported PTSD stressors-none of 
which have been verified.  

In denying the claim, the Board notes that the veteran has 
repeatedly described his prior clinical history inaccurately, 
giving a history of treatment for PTSD in March and April 
1994 on VA psychiatric treatment and examination later in 
April and September 1999.  These misleading statements tend 
to give his statements less credibility, and the Board 
emphasizes that the veteran's lay opinion as to the 
incurrence of PTSD or the etiology of any other psychiatric 
disorder does not constitute competent medical evidence, as 
he has not been shown to have expertise in the area of 
psychiatric disorders.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

A review of the evidentiary record thus reveals that the 
medical diagnoses of PTSD are premised on the veteran's own 
account of in-service stressors, which are not shown to be 
consistent with documented unit information or the 
circumstances of the veteran's service.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises. See Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993). Moreover, the Board is not required to 
accept a physician's diagnosis "[j]ust because a physician or 
other health care professional accepted the appellant's 
description of his [wartime] experiences as credible and 
diagnosed the appellant as suffering from PTSD."  West v. 
Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

In denying the claim, the Board also notes that neither the 
veteran, nor any of the remaining evidence on file, including 
the lay statement of his wife, provide the sort of detailed 
information which would be needed by the USASCRUR to attempt 
any verification of the claimed PTSD stressor events.  
Moreover, the veteran has been requested to provide such 
information, but he has failed to do so.  

The Board emphasizes that the veteran has been given several 
opportunities to provide more information so as to allow 
verification of his claimed PTSD stressors, but he has 
repeatedly failed to provide the requested details.  With no 
such information on file, there is no development indicated-
the January 2002 USASCRUR report is found to be more credible 
than the veteran's and other lay statements regarding his 
combat - or lack thereof - in Vietnam.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Given the above, there exists no basis upon which to 
predicate a grant of entitlement to service connection for 
PTSD.  The evidence of record does not contain a diagnosis of 
PTSD based upon a verified in-service stressful event, and 
the veteran's claim for service connection for PTSD must 
therefore be denied.  As the preponderance of the evidence is 
against it, the provisions of 38 U.S.C.A. § 5107 concerning 
the resolving of doubt in the veteran's favor are not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Board is cognizant that the veteran's claim of 
entitlement to service connection for a back disorder was 
previously remanded in October 2000 for the preparation of a 
statement of the case as to that issue, and in June 2003 for 
necessary medical development, which has been satisfactorily 
completed.  However, the instant Remand is required so as to 
assure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Regulations implementing VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  

While the Board expresses regret at the necessity for a 
further remand of this claim, a review of the record 
discloses that the veteran has not been provided notice of 
the VA's VCAA duties as to the development of the claim of 
service connection for a back disorder.  

In finding so, the Board notes that while VCAA notices were 
provided in the appeal, each of those were with regard to 
claims other than for service connection of a back disorder.  
As such, the Board is not able to determine whether there is 
additional evidence or information that may be obtained in 
support of the veteran's claim, or that the veteran has been 
properly afforded the opportunity to present argument in 
support of his claim of service connection for a back 
disorder.  

The CAVC has held that section 5103(a), as amended by the 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

The Board notes that no medical development is indicated in 
this case at this time, as the veteran was provided an 
apparently thorough VA examination in December 2003.  
However, should additional information or evidence be 
received from the veteran or pursuant to this Remand, 
additional medical development may be deemed indicated at the 
RO upon a review of such additional evidence.  The Board also 
observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows: 

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA that are 
applicable to the claim of service 
connection for a back disorder.  That is, 
the veteran should be specifically 
advised what information and medical or 
lay evidence, not previously submitted, 
is necessary to substantiate his 
assertions and claims on appeal, with 
notice as to what evidence, if any, the 
veteran is expected to obtain and submit 
on his own, and 


what evidence VA will retrieve on its 
own.  The VCAA notice must be in 
compliance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
veteran should be provided an adequate 
time in which to respond to the VCAA 
notice.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Id.  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
specific to the claim of entitlement to 
service connection for a back disorder.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response.  It should then 
issue a supplemental statement of the 
case as to the claim of service-connected 
for a back disorder, as well as any other 
issue for which a substantive appeal has 
been received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Michael Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



